Exhibit 10.1 

 

AGREEMENT

 

THIS AGREEMENT dated and effective as of the 18th day of October 2012 by and
between Zion Oil & Gas, Inc. (the “Company”) and Richard Rinberg (the
“Employee”).

 

W I T N E S S E T H

 

WHEREAS, Employee currently serves as the Company's Chief Executive Officer
under that certain First Restated Employment Agreement dated as of June 25, 2012
(the "Employment Agreement") and concurrently serves as a Director on the Board
of Directors of the Company; and

 

WHEREAS, Employee desires to resign from his employment under the Employment
Agreement and his service on the Company's Board of Directors, and the Company
is agreeable to such resignation, in accordance with the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this agreement the Parties hereby agree as follows:

 

1. Representations and Undertakings by Employee

 

In consideration of the undertakings by the Company contained herein, Employee
hereby agrees, represents and covenants as follows:

 

a) Employee acknowledges and agrees that Part 5 (Confidential Information and
Developments), Part 7 (Confidential Information), Part 8 (Intellectual Property)
and Part 10 (Warranties, Covenants and Remedies) of the Employment Agreement
shall continue in full force and effect in accordance with their terms. Nothing
contained in this Agreement shall be construed or interpreted as a waiver by the
Company of any right or remedy available under Parts 5, 7, 8 and/or 10 of the
Employment Agreement in the event of a breach occurring after the date of this
Agreement.

 

b) Subject to Section 2(d) Employee shall forthwith return to the Company all
Company property in his possession, control or under his influence. The Company
shall have the opportunity to make a back-up or copy of the databases on
Employee's personal and Company laptop and notebook computers in his possession
which are to be retained by Employee pursuant to Section 2 (d), except for
Employee's files of a personal nature. Under all circumstances, by his signature
below, Employee represents that he has not retained, and he has returned to the
Company or destroyed all Company files or other databases on Employee's personal
and the aforesaid Company laptop and notebook computers that contain (in whole
or in part) any Company information or material.

 

c) Employee acknowledges and agrees that the undertakings, release and payments
by Company contained in this Agreement are intended to be made in lieu of any
amounts, now or in the future, payable by Company to Employee under the terms of
the Employment Agreement and in full satisfaction of all claims by Employee to
any payments owing from the Company (and its affiliates, officers, directors,
shareholders, employees, agents, attorneys, insurers, successors and assigns) in
connection with his retention under the Employment Agreement or to any other
demands, claims, rights or privilege. Without derogating from the above Employee
agrees that, subject to the Company's transfer of $96,732 in NIS (completion of
severance pay portion as per October 2012 salary ) to the Employee's Bituach
Menahalim policy, the transfer to him of such policy and Employee's Keren
Hishtalmut policy is being made in full satisfaction of all claims by Employee
against the Company for severance pay and any similar payments that may be due
employee under the Employment Agreement or applicable law or any additional
amounts that the Company may be required to pay for severance or similar
payments under Israeli law or further payments into such policies, and further
agrees that he shall have no right or remedy against the Company for any such
payments or shortfall. Employee also agrees to indemnify and hold harmless the
Company, its affiliates, their respective past, present and future officers,
directors, shareholders, employees, agents, attorneys, successors, and assigns,
against any and all losses, claims, damages, liabilities or expenses that may be
incurred by such persons with respect to severance pay accrued under such
policies. Employee further represents that he has consulted with an attorney
experienced in labor law matters in Israel and understands the consequences of
this waiver.

 

 

 



 

Employee agrees to hold harmless and indemnify the Company, its affiliates,
their respective officers, directors, employees, agents, attorneys, successors
and assigns for the reasonable costs of defense and any and all losses, claims,
damages, liabilities or expenses, including, without limitation, reasonable
attorneys' fees, judgments, fines, excise taxes or penalties, amounts paid in
settlement and other expenses incurred in connection with any proceeding by the
Israeli tax authorities, the value added authorities or any other regulatory
agency in respect of amounts paid to Employee under Section 2 herein, provided
however that Company shall have deducted and paid withholding taxes as required
under law with respect to all payments made under this Agreement. The Company
shall promptly notify the Employee if it becomes aware of any demand by the
Israeli tax authorities that could lead to a claim for indemnification under
this provision, and shall allow the Employee to participate in the response to
such demand.

 

2. Representations and Undertakings by the Company

 

In consideration of the undertakings by the Employee contained herein, Company
hereby agrees, represents and covenants as follows:

 

a)Concurrently with the execution of this Agreement the Company shall pay to:

 

(I)Employee:

 

(i)the aggregate sum of six months Gross Salary as defined in the Employment
Agreement being $137,500 and if applicable such payment shall be credited toward
any payment which may be due pursuant to the Prior Notice for Dismissal and
Resignation Law-2001.

 



 

 

 

 

(ii)the aggregate sum of NIS 67,137 in lieu of unused vacation pursuant to the
Employment Agreement, and the aggregate sum of NIS798 due for accumulated “demei
havara”,

 

(iii)NIS 60,701 for all Gross Salary and Office Allowance (as defined in the
Employment Agreement) owing for October 2012, less deductions and withholdings
under applicable law customarily made by Company.



 

(II) Goldfarb Seligman & Co, attorneys for Employee, the sum of $5,000 to cover
Employee’s legal fees relating to negotiating this Agreement.

 

b) Bituach Menahalim and Keren Hishtalmut. The Company shall take all reasonable
steps to assist with the release and transfer to Employee or redemption of all
amounts accumulated in Employee’s current Bituach Menahalim and Keren Hishtalmut
policies, in accordance with such policies terms and conditions and applicable
law. Company shall forthwith pay the amount of $96,732 in NIS into the
Employee’s Bituach Menahalim policy in order to complete the severance amount
due to Employee. Withut limiting the foregoing, the Company shall cause the
issuance of Form 161 to Employee with respect to the release of such amounts.

 

c ) Company confirms that Employee is sole owner of all frequent flyer points in
Employee's account.

 

d)  The Company hereby transfers title and ownership to Employee of the
following Company property:  

 

i)Blackberry and Blackberry cell number (054 640 1144.

ii)Toshiba Satellite L505 – 141 Laptop computer

iii)Compaq Mini 110 Notebook computer

iv)P Xerox WorkCenter 3220 printer at Employee's home office

v)Chair at Employee's home office

 

Employee shall not retain any copies of Company files on the Employee’s laptop
and notebook that contain (in whole or in part) any Company confidential
information or material.

 

All taxes, withholdings and deductions payable or due in respect of the items
transferred in this Section 2(d), if any, will be borne by the Company.

 

e)  Concurrently with the execution of this Agreement Company shall provide
Employee with a "Letter of Appreciation" in the form attached hereto.

 



 

 

 



 

f)Options

 

Employee and Company previously entered into the following stock option
agreements:

 

Date of Option Agreement Exercise Price # Shares Shares Vested as of this Date
Exercise Period Expiration Jan. 6, 2011 $2.50 60,000 60,000 Dec.31, 2014 Dec. 5,
2011 $2.61 400,000 200,000 Dec. 4, 2021

 

(“Awards”)

 

Notwithstanding anything to the contrary or otherwise limiting in Company’s
stock option plans which govern the above option agreements, the vested Awards
as noted above and Employee’s right to exercise the same shall expire in all
events on the above noted Exercise Period Expiration date.

 

g)  All corporate action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder has been taken.

 

h) Undertakings.

 

(i) The Company undertakes that at all times through January 18, 2013, it shall
take all steps necessary to ensure that the conditions set forth in Rule 144(c)
are met with respect to the Company’s public reporting requirements.

 

(ii) (a) Upon the provision of appropriate Rule 144 documentation and compliance
with the provisions of Rule 144, the Company shall no later than one business
day following, deliver to Employee and to the Company's transfer agent an
opinion of its counsel in such form as shall be reasonably acceptable to the
Company's transfer agent and Employee’s broker and addressed to the Company's
transfer agent, for purposes of facilitating open market sales by Employee
(including members of his household) under Rule 144 for the period, following
the filing by the Company of its Quarterly Report on Form 10-Q for the three
month period ended September 30, 2012, through January 18, 2013.

 

(b) Upon Employee’s compliance with the provisions of Rule 144 and upon
Employee’s or Employee’s broker's written request to the Company and the receipt
of appropriate documentation, the Company shall cause its counsel to issue to
him and to the Company's transfer agent on (or after)January 18, 2013, a legal
opinion in form reasonably acceptable to the Company's transfer agent for
purposes of releasing for open market sales all shares held by Employee
(including members of his household and the trust) including shares which might
have been sold under Rule 144 commencing on 91st day following the date of this
Agreement.

 

 

 



 

(c) If additional opinions and confirmations of Company counsel and of the
Company (including any Company officer) are necessary from time to time or at
any time by the Company's transfer agent or Employee's broker (including
responses to inquiries by or on behalf of Employee's broker in connection with
its Rule 144 due diligence) in order to accomplish the purposes above stated,
the Company shall deliver such opinions and confirmations within two (2)
business days of receipt of request therefor.

 

3.Termination of Agreements & Other Positions

 

3.1 Upon execution hereof by both Parties the Employment Agreement shall
automatically and without any further action on the part of the Parties be
terminated, except to the extent otherwise provided herein.

 

3.2 By his execution of this Agreement, and without any further action, Employee
hereby resigns, effective immediately, from any positions he holds with the
Company and the Bnei Joseph Foundation (R.A.) and the Abraham Foundation,
including as an officer, executive, director and a member.

 

4.Releases

 

4.1 Subject to the full and timely performance of the undertakings and/or
agreements of Company in this Agreement, and the release contained in Section
4.2 below, Employee (and each of his respective, attorneys, agents, heirs,
successors, executors, personal representatives and assigns) does hereby
absolutely and unconditionally waive, release and forever discharge Company (and
its affiliates, officers, directors, shareholders, employees, agents, attorneys,
insurers, successors and assigns) from any claims, demands, obligations,
liabilities, rights, causes of action and damages, whether liquidated or
unliquidated, absolute or contingent, known or unknown, arising prior to or
concurrent with the date hereof, including, without limitation, any claim under
the Employment Agreement, claims under any contract, labor laws and regulations
including claims for wrongful termination, claims with respect to the stock
options, claims with respect to any other payment required under law or claims
with respect to or under any government regulatory authorities or agencies. The
foregoing release shall not be construed as a waiver by Employee of the
compliance by the Company with its undertakings contained in this Agreement.

 

4.2 Subject to the full and timely performance of the undertakings and/or
agreements of Employee in this Agreement and the release in Section 4.1 above,
the Company (and its affilaites, officers, directors, shareholders, employees,
attorneys, agents, successors, and assigns) does hereby absolutely and
unconditionally waive, release and forever discharge Employee and his
respective, agents, attorneys, insurers, successors, executors and assigns, from
any claims, demands, obligations, liabilities, rights, causes of action and
damages, whether liquidated or unliquidated, absolute or contingent, known or
unknown, arising prior to or concurrent with the date hereof, including, without
limitation, any claim under the Employment Agreement, contract or claims with
respect to or under any government regulatory authorities or agencies. The
foregoing release shall not be construed as a waiver by the Company of the
compliance by Employee of his undertakings contained in this Agreement.

 



 

 

 

5.Reliance and Complete Agreement.

 

The parties acknowledge and agree that in the execution of this Agreement,
neither has relied upon any representation by any party or attorney, except as
expressly stated herein. Moreover, except with respect to the stock option
agreements between the parties this Agreement shall represent the complete and
entire agreement between the parties, to the exclusion of any and all other
prior or concurrent terms, written or oral. No supplement, modification or
waiver or termination of this Agreement or any provision hereof shall be binding
unless executed in writing by the parties to be bound thereby.

 

6.Headings.

 

Section and subsection headings are not to be considered part of this Agreement
and are included solely for convenience and are not intended to be full or
accurate descriptions of the content thereof.

 

7.Successors and Assigns.

 

Except as otherwise provided in this Agreement, all the terms and provisions of
this Agreement shall be upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, personal representatives, successors and
assigns.

 

8.Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

9.Entire Agreement.

 

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes any prior or contemporaneous
understanding or agreement, written or verbal, among the parties with respect to
the subject matter hereof.

 

10.Governing Law; Jurisdiction and Forum.

 

This Agreement, its interpretation, validity, construction, enforcement and
effect shall be governed by and construed under the laws of the State of Israel.
Each of the parties consents to the jurisdiction of the appropriate court in the
city of Tel Aviv - Jaffa in connection with any dispute arising under this
Agreement.

 



 

 

 

 

11.Representations.

 

Each of Employee and the Companies acknowledges that they have had the
opportunity to consult with legal counsel respecting this Agreement. Each person
executing this Agreement on behalf of a corporation hereby represents and
warrants that he has been authorized to do so by all necessary corporate action.

 

12.Non-Disparagement.

 

Neither of the Parties (and their respective heirs, personal representatives,
successors, affiliates, subsidiaries, officers or stockholders), shall disparage
the other Party hereto or their businesses or said Party's employees,
consultants, directors, successors, affiliates, agents and attorneys. For
greater certainty the Employee shall henceforth refrain from making any
comments, directly or indirectly, in any forum or media or to any person or
entity (oral or written) concerning the Company or its affiliates, officers,
directors, employees, agents and attorneys, except as may be required by law.

 

13.Filings.

 

The Company shall file a current report on Form 8-K relating to the subject
matter of this Agreement, in the form attached as an exhibit hereto.

 

14.Further Assurances.

 

Each of the parties agree to execute all such documents and do all acts and
things reasonably required to effectively carry out the provisions of this
Agreement.

 

IN WITNESS WHEREOF, each of the parties has set forth its/ his signature as of
the date first written above.

 

 

 



Zion Oil & Gas, Inc.           /s/: John Brown   /s/: Richard Rinberg John Brown
  Richard Rinberg Chairman    

 

 



 

 

 

